DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 11-8-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 ,3, 5-8, 13-16 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dichek et al (US 2017/019031).

Regarding claim 1 Dichek et al teaches a faceplate 232 236 (fig. 2-3); a body 210 239 connected to the faceplate 232 236 (fi.g 2-3); and a heating system comprising a coil 260, the coil 260 being connected to the faceplate 232 236; wherein the coil 260 generates an electromagnetic field that couples with the body 210 239 to heat (abstract)(col. 5 lines 31-56) the body 210 239.

Regarding claim 3 Dichek et al teaches the body 210 239 is attached to an exterior surface of the faceplate 232 236, and the coil 260 is attached to an interior surface (fig. 2-3) of the faceplate 232 236.

Regarding claim 5 Dichek et al teaches the interactive material (smart alloy)[0020][0029] comprises at least one of iron, steel, and aluminum [0020][0029]

Regarding claim 6 the interactive material (smart alloy)[0020][0029]  is a coating (fig. 2) on an exterior surface (figs. 2-3) of a portion of the body 210 239.


Regarding claim 7 the interactive material (smart alloy)[0020][0029 is a coating (fig. 2-3) on an interior surface (fig. 2-3) of a portion of the body 210 239.



Regarding claim 13 Dichek et al teaches the coil 260  generates a frequency of at least about 70 kHz [0033].

Regarding claim 14 Dichek et al teaches the coil 260  generates an electromagnetic field that extends about 2.5 inches to about 5.0 inches from an exterior surface of the faceplate 232 236 (figs. 2-3).

Regarding claim 15 Dichek et al teaches the coil 260  generates an electromagnetic field that also couples (figs. 2-3) with the faceplate 232 236 to heat the faceplate (figs. 2-3).

Regarding claim 16 Dichek et al teaches the air data probe is a pitot probe 210 [0030], and the coil 260 is positioned within the faceplate 232 236 directly below a probe head of the body of the pitot probe 210 [0030] (figs. 2-3).

Regarding claim 18 the air data probe 210 239 is a total air temperature probe (inherent function of an aircraft data probe) [0026][0028] and the coil 260 is positioned to surround the body 210 239.




Allowable Subject Matter

4.	Claims 2, 4-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, Dichek et al does not anticipate nor render obvious a coil embedded within the faceplate. Regarding claim 4 Dichek et al teaches producing an eddy current and a smart alloy associated with a heating surface does not anticipate nor render obvious the body comprising an interactive material that couples with the electromagnetic field and produces eddy currents to heat the body. Regarding claim 12 Dichek et al does not anticipate nor render obvious an electromagnetic field to remotely heat the body, the coil being remotely located from the body. Regarding claim 17 Dichek et al does not anticipate nor render obvious a first coil is positioned adjacent a vane base of the body of the angle of attack sensor, and a second coil is positioned adjacent the vane base of the body of the angle of attack sensor across from the first coil.

Claims 5-11 are objected to due to their dependency of objected claim 4.

5.	Claims 19-20 are allowed.

The cited prior art does not anticipate nor render obvious and inductive heating apparatus for air data probes that  produces eddy currents in an interactive material of a body of the air data probe to heat the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

GB 201511041 D0 Test apparatus and method for testing an electrical property of a fluid
WO 2020155175 A1 INDUCTION HEATING FOR PITOT TUBES AND OTHER AIRCRAFT AIR DATA PROBES
EP 3530936 A1 Electric heating apparatus for deicing of blade of wind turbine, has first and second substrate which are respectively arranged below and above thermally conductive encapsulating layer that covers heat generating module
US 20200363444 A1 AIR DATA SYSTEM USING MAGNETICALLY INDUCED VOLTAGE
US 20030115948 A1 Flush surface air data sensor 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856